DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 07/27/2020.
Claims 1-20 are pending.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections

Claims 6, 14, 17 and 20 are  objected to because of the following informalities:  

Regarding claim 6, the limitation “the ratio of each interval” in line 9 should be “the ratio of the short-term average value to the long-term average value of each interval”, and the limitation “the one time point” in line 10 should be “the time point”.

Regarding claim 14, the limitation “the ratio of each interval” in line 7 should be “the ratio of the short-term average value to the long-term average value of each interval”, and the limitation “the one time point” in line 8 should be “the time point”.

Regarding claim 17, the type “th method” in 3 should be “the method”.

Regarding claim 20, the limitation “the ratio of each interval” in line 9 should be “the ratio of the short-term average value to the long-term average value of each interval”, and the limitation “the one time point” in line 10 should be “the time point”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, it is unclear regarding the meaning of “each search” in the recitation “counting a number of each search” in line 6 and in the recitation “association degree between each search and a sudden occurrence of the regional event” in line 8.  It is unclear whether “each 

Regarding claim 10, it is unclear regarding the meaning of “each search” in the recitation “count a number of each search” in line 5 and in the recitation “association degree between each search and a sudden occurrence of the regional event” in line 7.  It is unclear whether “each search” is related to a search based on a particular keyword of the preset keywords or any search in general, and whether “count of each search” is to count number of searches within a first preset time period or to count number of particular searches (e.g., searches based on a particular keyword(s)).  As a result, it is unclear what is “association degree between each search and a sudden occurrence of the regional event” as recited.

Other dependent claims 3 and 11 are rejected as incorporating and failing to resolve the deficiencies of rejected claims 2 and 10 upon which they depend correspondingly.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

Claim 1 recited a method comprising a series of steps not tied to a machine, which can be interpreted as a manual process (e.g., by paper and pen) that is not directed to any statutory category of invention.

Other dependent claims 2-6 are rejected as incorporating and failing to resolve the deficiency of the rejected independent claim 1 upon which they depend.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-13 and 17-19 (effective filing date 07/27/2020 or 07/30/2019 (if perfected)) are rejected under 35 U.S.C. 103 as being unpatentable over Popescul et al. (U.S. Publication No. 2008/0133503, Publication date 06/05/2008), and further in view of Mann et al. (U.S. Publication No. 2014/0040282, Publication date 02/06/2014).

As to claim 1, Popescul et al. teaches:
“A method for detecting a regional event based on a search engine” (see Popescul et al., Fig. 2 and [0032] for the event detector coupled to a search engine and a search log database), comprising:
“obtaining key search data related to the regional event based on search data of the search engine” (see Popescul et al., [0032] for obtaining keywords (i.e., key search data) from the search log database (i.e., search data) of the search engine; also see [0040]);
“performing regional event detection based on the key search data related to the regional event” (see Popescul et al., [0032] for identifying novel events or anomalies based on a spike in the frequency with which particular keywords are searched for; also see Figs. 7-10 and [0044]-[0049]).
Thus, Popescul et al. teaches detecting events based on search data of a search engine (see Popescul et al., [0032]).
However, Popescul et al. does not explicitly teach a feature of identifying a location of the detected event based on geographical distribution of the keywords related to the event as recited as follows:
“when the regional event is detected, estimating a location of the detected regional event based on geographical distribution of the key search data related to the regional event”.
Mann et al. teaches a feature of identifying a location of the detected event based on geographical distribution of the keywords related to the event (see Mann et al., [0121]-[0122] and [0125] for identifying a geographic location for a determined event based on geographic concentration/distribution of related tags or keywords related to the event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mann et al.'s teaching to Popescul et al.’s system by implementing a feature of estimating/identifying a location of the event based on geographical distribution of the keywords related to the event.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Mann et al., (see [0121]-[0122]), to provide Popescul et al.’s system with an effective way to identify whether an event is located in a particular area/location.  In addition, both of the references (Popescul et al. and Mann et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying events based on a spike/surge in frequency in the use of keywords related events.  This close relation between both of the references highly suggests an expectation of success.

As to claim 2, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Popescul et al. as modified by Mann et al. teaches:
“wherein the search data comprises search content and search time” (see Popescul et al., [0005] wherein the search log database includes search queries and time information in order to monitor in different time intervals as recited) and
Popescul et al., [0032] for obtaining keywords (i.e., key search data) from the search log database (i.e., search data) of the search engine; also see [0040]) comprises:
“selecting target search data containing preset keywords from the search data of the search engine based on the search content in the search data” (see Popescul et al., [0032] for selecting keywords from the search log database; also see Mann et al., [0121] for selecting keywords related to events of interest, e.g., from a dictionary of keywords (see [0124]));
“according to search content and search time in the target search data, counting a number of each search within a first preset time period before and after the regional event occurs to calculate an association degree between each search and a sudden occurrence of the regional event” (see Popescul et al., Fig. 7 and [0044] wherein a spike/increase in frequency of the keywords can be interpreted as an association degree between the keyword and the event); and
“selecting the key search data related to the regional event from the target search data according to the association degree between each search and the sudden occurrence of the regional event (see Popescul et al., [0041] and [0043] for selecting/identifying keywords related to a novel event or anomaly based on a frequency increase).

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Popescul et al. as modified by Mann et al. teaches:
“wherein according to the search content and the search time in the target search data, counting the number of each search within the first preset time period before and after the regional event occurs to calculate the association degree between each search and the sudden Popescul et al., Fig. 7 and [0044] wherein a spike/increase in frequency of the keywords can be interpreted as an association degree between the keyword and the event), comprises:
“according to the search content and the search time in the target search data, counting the number of each search within the first preset time period before and after the regional event occurs to obtain an average search frequency of each search before the regional event occurs and an average search frequency of each search after the regional event occurs” (see Popescul et al., [0042] for calculating an average value of the frequencies over multiple time intervals; also see Fig. 7 and [0044] for counting number of searches regarding a particular keyword/event); and
“calculating the association degree between each search and the sudden occurrence of the regional event based on the average search frequency of each search before the regional event occurs and the average search frequency of each search after the regional event occurs” (see Popescul et al., [0041]-[0043] for calculating a frequency increase based on comparing with average frequency of keywords, wherein the frequency increase used to identify an event can be interpreted as equivalent to the association degree between a search/keyword and the event as recited).

As to claim 4, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Popescul et al. as modified by Mann et al. teaches:
“wherein performing the regional event detection based on the key search data related to the regional event” (see Popescul et al., [0032] for identifying an event based on trends/spikes in Mann et al., [0121] for identifying an event of interest based on any surge in frequency in the user of keywords related to the event), comprises:
“converting the key search date into a time sequence according to search content and search time in the key search data, wherein the time sequence comprise a plurality of time points and a search frequency of key search data corresponding to each time point” (see Popescul et al., Figs. 7-10 and [0044] for frequency charts for particular keywords or queries in time, wherein each bin as disclosed represents a time points as recited); and
“detecting whether the regional event occurs according to the plurality of time points and the search frequency of the key search data corresponding  to each time point in the time sequence” (see Popescul et al., Fig. 7 and [0044] for detecting an event based on a surge/spike in frequency of the keyword in the chart/graph illustrating frequencies of the keyword/query at a plurality of bins (i.e., time points)).

As to claim 5, this claim is rejected based on the same arguments as above to reject claim 4 and is similarly rejected including the following:
Popescul et al. as modified by Mann et al. teaches:
“wherein detecting whether the regional event occurs according to the plurality of time points and the search frequency of key search data corresponding to each time point in time sequence” (see Popescul et al., Fig. 7 and [0044] for detecting an event based on a surge/spike in frequency of the keyword in the chart/graph illustrating frequencies of the keyword/query at a plurality of bins (i.e., time points)), comprises:
“selecting a plurality of differential time intervals” (see Popescul et al., [0041]);
Popescul et al., [0041] for monitoring the popularity/frequency of the selected keyword continuously over the time increment/interval and calculating an increase in frequency between time intervals/points; also see Fig. 7);
“determining a detection time point where an occurrence of the regional event is detected according to each multi-interval differential sequence for the time points” (see Popescul et al., Fig. 7 and [0044] for determining a spike in frequency of the keyword, wherein the spike is interpreted as a detection time point as recited; also see [0032] for detecting an event based on a spike in frequency of a keyword);
“selecting search frequencies of key search data of a second preset time period before the detection time point as event classification features” (see Popescul et al., [0043] for selecting a threshold frequency (i.e., event classification features); also see [0041] for presetting a measure  of increase over a certain period); and
“detecting whether the regional event occurs according to the selected event classification features” (see Popescul et al., [0043] for identifying a novel event based on the popularity/frequency of keyword exceeding the threshold frequency (i.e., event classification features).

As to claim 9, Popescul et al. teaches:
Popescul et al., Fig. 2 and [0032] for the event detector coupled to a search engine and a search log database), comprising:
“a processor” (see Popescul et al., Fig. 2, element 204); and
“a non-transitory computer-readable storage medium storing a plurality of computer-executable instruction modules that are executed by the processor, wherein the computer-executable instruction modules comprises” (see Popescul et al., Fig. 2, element 206 and 208):
“a search data obtaining module, configured to obtain key search data related to the regional event based on search data of the search engine” (see Popescul et al., [0032] for obtaining keywords (i.e., key search data) from the search log database (i.e., search data) of the search engine, wherein any code/module for performing the obtaining keywords as disclosed can be interpreted as equivalent to a search data obtaining module as recited; also see [0040]);
“an event detecting module, configured to perform regional event detection based on the key search data related to the regional event” (see Popescul et al., [0032] for identifying novel events or anomalies based on a spike in the frequency with which particular keywords are searched for, wherein any code/module for identifying events as disclosed can be interpreted as equivalent to an event detecting module as recited; also see Figs. 7-10 and [0044]-[0049]).
Thus, Popescul et al. teaches detecting events based on search data of a search engine (see Popescul et al., [0032]).
However, Popescul et al. does not explicitly teach a feature of identifying a location of the detected event based on geographical distribution of the keywords related to the event as recited as follows:

On the other hand, Mann et al. teaches a feature of identifying a location of the detected event based on geographical distribution of the keywords related to the event (see Mann et al., [0121]-[0122] and [0125] for identifying a geographic location for a determined event based on geographic concentration/distribution of related tags or keywords related to the event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mann et al.'s teaching to Popescul et al.’s system by implementing a feature of estimating/identifying a location of the event based on geographical distribution of the keywords related to the event.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Mann et al., (see [0121]-[0122]), to provide Popescul et al.’s system with an effective way to identify whether an event is located in a particular area/location.  In addition, both of the references (Popescul et al. and Mann et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying events based on a spike/surge in frequency in the use of keywords related events.  This close relation between both of the references highly suggests an expectation of success.

As to claim 10, this claim is rejected based on the same arguments as above to reject claim 9 and is similarly rejected including the following:
Popescul et al. as modified by Mann et al. teaches:
Popescul et al., [0005] wherein the search log database includes search queries and time information in order to monitor in different time intervals as recited) and
“the search data obtaining module is configured to” (see Popescul et al., [0032] for obtaining keywords (i.e., key search data) from the search log database (i.e., search data) of the search engine, wherein any code/module for performing the obtaining keywords as disclosed can be interpreted as equivalent to a search data obtaining module as recited; also see [0040]):
“select target search data containing preset keywords from the search data of the search engine based on the search content in the search data” (see Popescul et al., [0032] for selecting keywords from the search log database; also see Mann et al., [0121] for selecting keywords related to events of interest, e.g., from a dictionary of keywords (see [0124]));
“according to search content and search time in the target search data, count a number of each search within a first preset time period before and after the regional event occurs to calculate an association degree between each search and a sudden occurrence of the regional event” (see Popescul et al., Fig. 7 and [0044] wherein a spike/increase in frequency of the keywords can be interpreted as an association degree between the keyword and the event); and
“select the key search data related to the regional event from the target search data according to the association degree between each search and the sudden occurrence of the regional event (see Popescul et al., [0041] and [0043] for selecting/identifying keywords related to a novel event or anomaly based on a frequency increase).

As to claim 11, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Popescul et al. as modified by Mann et al. teaches:
“wherein the search data obtaining module is configured to” (see Popescul et al., [0032] for obtaining keywords (i.e., key search data) from the search log database (i.e., search data) of the search engine, wherein any code/module for performing the obtaining keywords as disclosed can be interpreted as equivalent to a search data obtaining module as recited; also see [0040]):
“according to the search content and the search time in the target search data, count the number of each search within the first preset time period before and after the regional event occurs to obtain an average search frequency of each search before the regional event occurs and an average search frequency of each search after the regional event occurs” (see Popescul et al., [0042] for calculating an average value of the frequencies over multiple time intervals; also see Fig. 7 and [0044] for counting number of searches regarding a particular keyword/event); and
“calculate the association degree between each search and the sudden occurrence of the regional event based on the average search frequency of each search before the regional event occurs and the average search frequency of each search after the regional event occurs” (see Popescul et al., [0041]-[0043] for calculating a frequency increase based on comparing with average frequency of keywords, wherein the frequency increase used to identify an event can be interpreted as equivalent to the association degree between a search/keyword and the event as recited).

As to claim 12, this claim is rejected based on the same arguments as above to reject claim 9 and is similarly rejected including the following:
Popescul et al. as modified by Mann et al. teaches:
Popescul et al., [0032] for identifying an event based on trends/spikes in keywords, wherein any code/module for identifying events as disclosed can be interpreted as equivalent to an event detecting module as recited; also see Mann et al., [0121] for identifying an event of interest based on any surge in frequency in the user of keywords related to the event), comprises:
“a time sequence generating unit, configured to convert the key search date into a time sequence according to search content and search time in the key search data, wherein the time sequence comprise a plurality of time points and a search frequency of key search data corresponding to each time point” (see Popescul et al., Figs. 7-10 and [0044] for frequency charts for particular keywords or queries in time, wherein each bin as disclosed represents a time points as recited, wherein any code/module for processing search data, calculating frequencies for a plurality of time intervals/bins and generating the chart can be interpreted as equivalent to a time sequence generating unit); and
“an event detecting unit, configured to detect whether the regional event occurs according to the plurality of time points and the search frequency of the key search data corresponding  to each time point in the time sequence” (see Popescul et al., Fig. 7 and [0044] for detecting an event based on a surge/spike in frequency of the keyword in the chart/graph illustrating frequencies of the keyword/query at a plurality of bins (i.e., time points); wherein any code/module for identifying/detecting events as disclosed can be interpreted as equivalent to an event detecting unit as recited).

As to claim 13, this claim is rejected based on the same arguments as above to reject claim 12 and is similarly rejected including the following:
Popescul et al. as modified by Mann et al. teaches:
“wherein the event detecting unit is configured to” (see Popescul et al., Fig. 7 and [0044] for detecting an event based on a surge/spike in frequency of the keyword in the chart/graph illustrating frequencies of the keyword/query at a plurality of bins (i.e., time points); wherein any code/module for identifying/detecting events as disclosed can be interpreted as equivalent to an event detecting unit as recited):
“select a plurality of differential time intervals” (see Popescul et al., [0041]);
“calculate each multi-interval differential sequence for the time points according to the plurality of differential time intervals, the plurality of the time points in the time sequence, and the search frequency of key search data corresponding to each time point in the time sequence” (see Popescul et al., [0041] for monitoring the popularity/frequency of the selected keyword continuously over the time increment/interval and calculating an increase in frequency between time intervals/points; also see Fig. 7);
“determine a detection time point where an occurrence of the regional event is detected according to each multi-interval differential sequence for the time points” (see Popescul et al., Fig. 7 and [0044] for determining a spike in frequency of the keyword, wherein the spike is interpreted as a detection time point as recited; also see [0032] for detecting an event based on a spike in frequency of a keyword);
“select search frequencies of key search data of a second preset time period before the detection time point as event classification features” (see Popescul et al., [0043] for selecting a threshold frequency (i.e., event classification features); also see [0041] for presetting a measure  of increase over a certain period); and
Popescul et al., [0043] for identifying a novel event based on the popularity/frequency of keyword exceeding the threshold frequency, wherein both the certain event classification features)).

As to claim 17, Popescul et al. teaches:
“A non-transitory computer-readable storage medium having a computer program stored thereon, wherein when the computer program is executed by a processor, a method for detecting a regional event based on a search engine is implemented” (see Popescul et al., Fig. 2 and [0032] for the event detector coupled to a search engine and a search log database), the method comprises:
“obtaining key search data related to the regional event based on search data of the search engine” (see Popescul et al., [0032] for obtaining keywords (i.e., key search data) from the search log database (i.e., search data) of the search engine; also see [0040]);
“performing regional event detection based on the key search data related to the regional event” (see Popescul et al., [0032] for identifying novel events or anomalies based on a spike in the frequency with which particular keywords are searched for; also see Figs. 7-10 and [0044]-[0049]).
Thus, Popescul et al. teaches detecting events based on search data of a search engine (see Popescul et al., [0032]).
However, Popescul et al. does not explicitly teach a feature of identifying a location of the detected event based on geographical distribution of the keywords related to the event as recited as follows:

On the other hand, Mann et al. teaches a feature of identifying a location of the detected event based on geographical distribution of the keywords related to the event (see Mann et al., [0121]-[0122] and [0125] for identifying a geographic location for a determined event based on geographic concentration/distribution of related tags or keywords related to the event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mann et al.'s teaching to Popescul et al.’s system by implementing a feature of estimating/identifying a location of the event based on geographical distribution of the keywords related to the event.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Mann et al., (see [0121]-[0122]), to provide Popescul et al.’s system with an effective way to identify whether an event is located in a particular area/location.  In addition, both of the references (Popescul et al. and Mann et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying events based on a spike/surge in frequency in the use of keywords related events.  This close relation between both of the references highly suggests an expectation of success.

As to claim 18, this claim is rejected based on the same arguments as above to reject claim 17 and is similarly rejected including the following:
Popescul et al. as modified by Mann et al. teaches:
“wherein performing the regional event detection based on the key search data related to the regional event” (see Popescul et al., [0032] for identifying an event based on trends/spikes in Mann et al., [0121] for identifying an event of interest based on any surge in frequency in the user of keywords related to the event), comprises:
“converting the key search date into a time sequence according to search content and search time in the key search data, wherein the time sequence comprise a plurality of time points and a search frequency of key search data corresponding to each time point” (see Popescul et al., Figs. 7-10 and [0044] for frequency charts for particular keywords or queries in time, wherein each bin as disclosed represents a time points as recited); and
“detecting whether the regional event occurs according to the plurality of time points and the search frequency of the key search data corresponding  to each time point in the time sequence” (see Popescul et al., Fig. 7 and [0044] for detecting an event based on a surge/spike in frequency of the keyword in the chart/graph illustrating frequencies of the keyword/query at a plurality of bins (i.e., time points)).

As to claim 19, this claim is rejected based on the same arguments as above to reject claim 18 and is similarly rejected including the following:
Popescul et al. as modified by Mann et al. teaches:
“wherein detecting whether the regional event occurs according to the plurality of time points and the search frequency of key search data corresponding to each time point in time sequence” (see Popescul et al., Fig. 7 and [0044] for detecting an event based on a surge/spike in frequency of the keyword in the chart/graph illustrating frequencies of the keyword/query at a plurality of bins (i.e., time points)), comprises:
“selecting a plurality of differential time intervals” (see Popescul et al., [0041]);
Popescul et al., [0041] for monitoring the popularity/frequency of the selected keyword continuously over the time increment/interval and calculating an increase in frequency between time intervals/points; also see Fig. 7);
“determining a detection time point where an occurrence of the regional event is detected according to each multi-interval differential sequence for the time points” (see Popescul et al., Fig. 7 and [0044] for determining a spike in frequency of the keyword, wherein the spike is interpreted as a detection time point as recited; also see [0032] for detecting an event based on a spike in frequency of a keyword);
“selecting search frequencies of key search data of a second preset time period before the detection time point as event classification features” (see Popescul et al., [0043] for selecting a threshold frequency (i.e., event classification features); also see [0041] for presetting a measure  of increase over a certain period); and
“detecting whether the regional event occurs according to the selected event classification features” (see Popescul et al., [0043] for identifying a novel event based on the popularity/frequency of keyword exceeding the threshold frequency (i.e., event classification features).

Claims 7-8 and 15-16 (effective filing date 07/27/2020 or 07/30/2019 (if perfected)) are rejected under 35 U.S.C. 103 as being unpatentable over Popescul et al. (U.S. Publication No. 2008/0133503, Publication date 06/05/2008), in view of Mann et al. (U.S. Publication No. Schneeman (U.S. Publication No. 2017/0180280, Publication 06/22/2017).

As to claims 7 and 15, Popescul et al. as modified by Mann et al. teaches all limitations as recited in claims 1 and 9 respectively.
In addition, Popescul et al. as modified by Mann et al. teaches:
“obtaining an occurrence time of the detected regional event” (see Popescul et al., Fig. 1 and [0044] for identifying the time of the spike).
However, Popescul et al. as modified by Mann et al. does not explicitly teach a feature for providing information (e.g., time and location) regarding the detected event to users as recited as follows:
“based on the search engine, feeding back the occurrence time of the detected regional event and the estimated location of the detected region event as a search result to a user performing search”.
On the other hand, Schneeman teaches a feature for providing information (e.g., time and location) regarding the detected event to users (see Schneeman, Abstract and [0030] for notifying/communicating information regarding the detected events to users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schneeman's teaching to Popescul et al.’s system (as modified by Mann et al.) by implementing a feature of providing information regarding the detected event to users.  Ordinarily skilled artisan would have been motivated to do so to provide Popescul et al.’s system with an effective way to identify and communicate information regarding detected events to users.  In addition, both of the references (Popescul et al. and Schneeman) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, identifying events from the inquiry/search data based on frequency of keywords related events.  This close relation between both of the references highly suggests an expectation of success.

As to claims 8 and 16, this claim is rejected based on the same arguments as above to reject claims 7 and 15 respectively and are similarly rejected including the following:
Popescul et al. as modified by Mann et al. and Schneeman teaches:
“obtaining regional event rapid report information issued by a regional event supervision center server” (see Schneeman, [0028] for obtaining known events for a given locality from a storage/source (i.e., report information));
“determining whether the regional event really occurs according to the regional event rapid report information, the occurrence time of the detected regional event and the estimated location of the detected regional event” (see Schneeman, [0028] for determining whether the detected event is a known event based on stored/reported known events);
“if yes, based on the search engine, feeding back the occurrence time of the detected regional event and the estimated location of the detected regional event as search result to the user performing search” (see Schneeman, [0028] and [0030] if the event is known, information regarding the detected event is notified/provided to users); and
“if not, based on the search engine, generating security information and feeding back the security information as the search result to the user performing search” (see Schneeman, [0029]; it should be noted that this limitation is a contingent limitation, which may not happen if the condition is not satisfied; therefore, it is required to be shown by the prior art).
Allowable Subject Matter

Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

It should be noted that no prior art rejection of claims 6, 14 and 20.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record does not disclose a feature of determining the detection time point where the occurrence of the regional event is detected according to each multi-interval differential sequence for the time points based on calculating/using a ratio of the short-term average value and the long-term average value of each interval and a preset threshold value of each interval in a maximum differential time interval before a time point as recited in claims 6, 14 and 20.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164